OPINION
Appeal from the Disciplinary Panel of the Commonwealth Trial Court for the Northern Mariana Islands Argued and Submitted January 20, 1984
Judges Hefner, Soil, and Moore, Presiding
BEFORE: Judges LAURETA, KEEP and LANE.*
LANE, Judge Designate:
The appellant has appealed from a three-judge Disciplinary Panel Order of the Trial Court of the Commonwealth of the Northern Mariana Islands.
*955The Disciplinary Panel ordered among other things not subject to this appeal, that appellant be suspended from practicing law. as a trial assistant in the Commonwealth, for his conviction of 28 U.S.C., 952(a) and 960. The period of suspension follows the term of probation imposed in Criminal Case No. 83-00022, District Court, Guam. In addition to the foregoing, the Panel ■ ordered that appellant take and pass.- the Professional Responsibility Examination administered by the Commonwealth Trial Court ' before he may again commence to practice as a trial assistant. The Panel also placed certain restrictions on appellant's practice of law after his term of suspension is lifted. Appellant's conduct leading to the disciplinary action taken by the Panel is not in issue.
The issues presented for review are:
1. Does the District Court of Appeals for the Northern Mariana Islands have jurisdiction in this matter?
2. Pid the Disciplinary Panel err by placing restrictions on appellant's practice when and if he practices law as a trial assistant after his suspension is lifted?
3. Was appellant's term of suspension an abuse of discretion?
4. Was the requirement that appellant take and pass the Professional Responsibility Examination before his suspension will be lifted an abuse of discretion?
*956APPELLATE JURISDICTION
Appellee challenges the- jurisdiction of this Court to hear an appeal from the Disciplinary Panel Order <?f the Commonwealth Trial Court. It is argued that the Disciplinary Panel's action is an administrative proceeding, the results of which must be confirmed by the Commonwealth Trial Court before the issue may be appealed to this Court. Appellee contends that appellant must first file such an action with the Trial Court before any decision may be considered final for purposes of appellate review. We disagree.
Disciplinary matters for attorneys and trial assistants are unique proceedings within the authority and control of the courts. The courts have the inherent power to regulate the practice of law, whether in or out of court. The question presented here is whether or not the Disciplinary Panel's Order is considered a final judgment of the Trial Court which may be appealed to this Court.
The Commonwealth Trial Court, pursuant to Public Law No. 1-5 and the Constitution, along with its inherent power, has prescribed Rules of Court for disciplinary cases. These Rules create a procedure whereby the matter of discipline is heard and decided by a panel of three Commonwealth Trial Court judges. The Rules do not limit the Panel's scope of inquiry or power of enforcement.
*957Since the Rules confer the matter of discipline on a panel of three trial court level, judges, all decisions reached are to be considered final for purposes of appellate review. A further proceeding at the trial level would be redundant and of no consequence as jury trials are not afforded in such cases. Therefore, this Court has jurisdiction.
LIMITATIONS OF PRACTICE
The issue involving the purported "rule making" by the Disciplinary Panel is misleading in that the limitations imposed pertain only to appellant, although there is language in the Panel's Order to the effect that all trial assistants are on notice that the Panel is defining the guidelines, limitations., and restrictions on trial assistants. It is clear that the Panel has imposed a condition of readmission on appellant by restricting his practice of law. This proviso cannot be construed as "rule making" for all trial assistants.
In its Order, the Panel refers to existing Rules and Orders of the Trust Territory High Court with respect to trial assistants and their limitations. The problem surfaces when the Panel attempts to redefine or expand upon these already existing Rules. Interpreting the Rules on a case by case basis is one thing, but to read additional limitations into those Rules based on modern local needs is another. The limitation of practice cannot be considered a sanction as there is no definite term, nor can it be probation, for the same reason.
*958We are of the opinion that the Disciplinary Panel, in ito Order, attempted to enhance and expand the limitations placed on trial assistants by the Trust Territory High Court. Article IV, 5 8 of the Commonwealth Constitution provides:
"Section 8: Rule-Making Power. The judiciary of the Conponweaith may propose rules governing civil and criminal procedure, judicial ethics, admission to and governance of the bar of the Commonwealth, and other matters of judicial administration. A proposed rule shall be submitted promptly to the legislature and shall become effective sixty days after submission unless disapproved by a majority of the members of either house of the legislature.' Until rules are established under this section, the rules of the High Court of the Trust Territory of the Pacific Islands shall apply in the Commonwealth courts."
To attempt an expansion of the existing Rules by Panel Order would circumvent the constitutional mandate of Article IV, § 8.
If it is necessary to further restrict and redefine the role of the trial assistant in the Commonwealth, the Trial Court should enact its own Rules of Admission and Practice in accordance with the Constitution and the laws of the Commonwealth. With respect to the instant case, the restrictions of practice placed on appellant after his suspension is lifted should be stricken from the Order.
*959TERM OF SUSPENSION
Appellant's term of suspension from practicing law as a trial assistant is related to the term of probation ordered in his criminal case. The Disciplinary Panel has broad discretion in prescribing terms of discipline as it is in the public interest to insure that attorneys and trial assistants meet the highest possible standards in the legal profession. The Court, to control the conduct of its own affairs and to maintain its own dignity, has the inherent power, independent of statute, to deal with any alleged misconduct in a just and equitable manner. Finch v. State Bar of California (1981) 28 Cal.3d 659, 170 Cal. Rptr. 629, 621 P.2d 253. The purpose of such discipline is to protect the. public and those charged with the administration of justice, rather than punish the attorney or trial assistant.
The four year suspension, or suspension for the term of probation in the criminal case, appears to have a rational connection to the public interest in preventing an officer of the court from practicing law when his integrity has been tainted while on criminal probation. Of course, the Panel in its Order expressly left open the possibility of modification of the term of suspension at a future time. We, therefore, hold that the term of appellant's suspension is reasonable.
*960PROFESSIONAL RESPONSIBILITY EXAMINATION
The last question presented involves the requirement that appellant take and pass the Professional Responsibility Examination before his suspension- is lifted. This issue may be answered by similar rationale as stated in the previous section entitled Term of Suspension. Professional responsibility is the basic requirement for all attorneys, trial assistants, and other officers and administrators of the court in order to maintain the highest possible level of morality in the judicial system. It is recognized, as appellant points out, that he is not educated as a lawyer. He is, however, held to the same ethical standards as a lawyer. In order to maintain this level of ethical competence, a trial assistant must be familiar with and comply with those standards. Therefore, in view of the present violation of this ethical responsibility, it is reasonable to require that appellant pass the Professional Responsibility Examination before his suspension is lifted.
*961CONCLUSION
The Order of the Disciplinary Panel is modified by Striking the restrictions of practice imposed on appellant after his term of suspension is satisfied. With this modification included, the Order of the Disciplinary Panel is affirmed.
~~LFRED LAURETA District Judge
, JUDITH w.'KEEP District Judge
ALAN L. LANE Judge Designate
*962IN THE DISTRICT COURT FOR THE NORTHERN MARIANA ISLANDS APPELLATE DIVISION
IN RE THE MATTER OF ANTONIO P. VILLANUEVA, Trial Assistant/Appellant.
DISCIPLINARY CASE NO. 1-82
DCA CASE NO. 83-9001